Gileillan, O. J.
The action was on a contract alleged by the complaint to have been in writing. The answer was a general denial, *131and was verified by the defendant. On the trial the court, against defendant’s objection that the execution had not been proved, admitted the contract in evidence without proof of execution. This raises the only question that needs to be specifically considered. The majority of the court are of opinion that, where a pleading alleges the execution of a written contract upon which the cause of action, defence, or counterclaim set forth is based, a general denial in the opposite pleading, though it be verified, is not a denial of the signature or execution under oath or affidavit, such as is contemplated by Gen. St. 1878, c. 73, § 89; but the denial must be specific, in order to make proof of the execution necessary at the trial.
Judgment affirmed.